In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                   Filed: March 3, 2015

* * * * * * * * * * * * * *                         UNPUBLISHED
THOMAS SAUNDERS and ASHLEY             *
SAUNDERS as parents and Next Friends of,*           No. 14-184V
T.A.S., a minor                        *
                                       *
              Petitioners,             *
                                       *            Special Master Dorsey
v.                                     *
                                       *            Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                    *            Reasonable Amount Requested to which
AND HUMAN SERVICES,                    *            Respondent Does not Object.
                                       *
              Respondent.              *
                                       *
* * * * * * * * * * * * *

Bryant L. Lewis, Lewis & Johnson, Attorneys at Law, Knoxville, TN, for petitioners.
Glenn A. MacLeod, United States Department of Justice, Washington, DC, for respondent.

                      ATTORNEYS’ FEES AND COSTS DECISION1

       On March 5, 2014, Thomas Saunders and Ashley Saunders (“petitioner”) filed a petition
on behalf of their minor child, T.A.S., pursuant to the National Vaccine Injury Compensation
Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioners alleged that T.A.S. developed acute
disseminated encephalomyelitis (“ADEM”) as a result of an influenza (“flu”) vaccination he


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). As provided by Vaccine Rule 18(b), each party has 14 days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, the entire decision will be available to the
public. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                1
received on October 17, 2012. See Petition at 1. On January 7, 2015, the undersigned entered a
decision awarding compensation to petitioners based on a joint stipulation filed by the parties.

        On March 2, 2015, the parties filed a stipulation concerning attorneys’ fees and costs. The
parties stipulate to a total award of attorneys’ fees and costs in the amount of $26,000.00. In
accordance with General Order #9, petitioners’ counsel states that petitioners did not personally
incur any costs in pursuit of their claim.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of petitioners’ request and the lack of any objection by
respondent, the undersigned GRANTS the request for approval and payment of attorneys’ fees
and costs.

       Accordingly, an award should be made as follows:

       in the form of a check jointly payable to petitioners and to petitioners’ attorney,
       Bryant L. Lewis, of the law firm Lewis & Johnson, in the amount of $26,000.00.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.

                                              s/Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                2